Citation Nr: 1605545	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than March 17, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's May 1971 claim for service connection for a nervous condition was denied in a November 1971 administration decision which subsequently became final.  The Veteran's February 2000 claim for service connection for PTSD was denied in a June 2000 administrative decision which subsequently became final.  On January 12, 2005, the RO received the Veteran's new claim for service connection for PTSD.

2.  On February 7, 2005, the RO made an administrative decision that the Veteran's discharge from service was under conditions other than dishonorable.

3.  In an April 2005 rating decision, the RO granted service connection for PTSD, effective March 17, 2005, the date of a VA examination for PTSD.

4.  The date of receipt of the Veteran's claim is January 12, 2005, and the date on which entitlement arose is no later than that date because as of that date he had a prior diagnosis of PTSD from a VA clinician.


CONCLUSION OF LAW

The criteria for an effective date of January 12, 2005, for the grant of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5109A, 5110(a), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify.  In April 2005, the RO notified the Veteran that his claim for service connection for PTSD was granted with an effective date of March 17, 2005.  An initial rating was assigned.  He was provided notice of how to appeal that decision, and he did so.  The RO provided notice of how effective dates are assigned in a March 2008 letter, which was received prior to the May 2009 readjudication in the Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment and personnel records, VA and private treatment records, and lay statements.

VA provided the Veteran with a hearing before the undersigned VLJ in December 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis: Earlier Effective Date

The Veteran contends that the effective date for his award for service connection for PTSD should be earlier than March 17, 2005.  In response to the April 2005 rating decision seeking treatment reports, the Veteran filed authorization forms for prior treatment records in April 2005 and March 2006.  Also in March 2006, the Veteran's representative asserted that "The veteran filed his comp claim in 2000, but was awarded comp only from 4-1-05."  In a November 2006 letter, the Veteran's representative asserted that an earlier effective date for service connection for PTSD is warranted because the Veteran was hospitalized for PTSD at the New Orleans VA Medical Center (VAMC) in 1992.  In his March 2008 notice of disagreement, the Veteran again asserted that the 1992 date of treatment at the New Orleans VAMC should be the effective date for service connection for his PTSD.  In February 2009, the Veteran's former spouse also reported that the Veteran's psychiatric symptoms began upon his return from his service in Vietnam.

At his December 2015 hearing, the Veteran testified that he had filed a claim for service connection for nervousness in 1971, but that "no action was taken on it."  See transcript, pp. 3-4, 7.  He further testified that he previously filed claims for service connection for PTSD in February 2000 and August 2003.  Id., pp. 4-5.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The United States Court of Appeals for Veterans Claims (Court) has held that the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995); see also Brannon v. West, 12 Vet. App. 32, 135 (1998).

The record reflects that the Veteran submitted a formal claim for service connection for a nervous condition in May 1971, which the RO denied in a November 1971 administrative decision because it found that the Veteran's discharge was under dishonorable conditions.  The Veteran did not timely appeal that denial, and it became final.

The Veteran filed a new claim for service connection for PTSD in February 2000, which the RO again denied in a June 2000 letter, citing an August 1995 administrative decision wherein it had again rendered an unfavorable character of discharge determination.  In an October 2000 letter, the RO explained that:

We must deny your claim for service connection for post traumatic stress disorder....Your discharge is a bar to compensation benefits. Our letter of June 5, 2000, told you that we would need new and material evidence to reconsider your claim for compensation. As we have not received new and material evidence, we cannot reopen your claim.

In March 2001, the Veteran requested a copy of all records pertaining to his discharge, citing his intent to pursue an upgrade thereto.  In April 2002, the Veteran's representative asserted that the Veteran had failed to respond to the RO's 1995 character of discharge determination because he was homeless and had not received that letter.  In March 2003, the Veteran's representative wrote that he disagrees with the 1995 character of discharge determination.  In response, the RO informed the Veteran in June 2003 that:

In our letter of August 1, 1995, we notified you that the character of your discharge from service is a bar to VA benefit payments.  You did not appeal that decision within one year of the date of that letter, so your appeal rights have expired.  This means that our decision is final.

In response, in July 2003 the Veteran's representative sent the RO a letter which it characterized as a "notice of disagreement" with the June 2003 letter.  In an August 2003 Report of Contact, the RO informed the Veteran's representative that the June 2003 letter was not a decision subject to appeal, and that the Veteran could reopen the claim by submitting new and material evidence.  The Board finds that the June 2003 RO letter merely explained the disposition of the Veteran's prior claim; the letter was neither a rating decision nor an administrative decision.  As such, the RO acted properly by refusing to accept the representative's July 2003 letter as a notice of disagreement.

In May 2004, the Veteran's representative asserted that "A 21-526 [VA claim form] was submitted in February, 2000, which has not yet been rated on its merits. In it, the veteran claimed SC [service connection] for PTSD."  As explained above, this assertion was in error, as the RO had denied the February 2000 claim in a June 2000 letter, citing an August 1995 administrative decision wherein it had again rendered an unfavorable character of discharge determination.

In November 2004, the RO responded that it did not have a claim on file from the Veteran, and invited him to submit VA Form 21-526.  In December 2004, the Veteran's representative replied that the RO should adjudicate the February 2000 claim, and resent copies of the February 2000 claim in support of his contention that it had been filed on that date.  As the February 2000 claim had previously been denied, and as the Veteran was not requesting that it be construed as a new claim, the RO did not readjudicate the February 2000 claim.

On January 12, 2005, the Veteran filed a new claim for service connection for PTSD on a new VA Form 21-526.  The RO responded in February 2005 with a new character of discharge determination to the effect that the Veteran's service was under conditions other than dishonorable, thereby rendering him eligible for service connection benefits.  See, e.g., 38 C.F.R. §§ 3.12, 3.400(b)(2)(i).  On March 17, 2005, VA provided the Veteran with a VA examination of his PTSD.  In an April 2005 rating decision, the RO granted service connection for PTSD and assigned a 100 percent rating as of March 17, 2005-the date of the VA PTSD examination.

The Board finds that the earliest possible effective date for service connection for PTSD is January 12, 2005.  Specifically, VA clinicians had previously diagnosed the Veteran with PTSD as early as 1991, so it was error to find that the March 17, 2005 VA examination constituted the earliest date on which the entitlement arose.  As the claim was filed on January 12, 2005, and as that date is more than one year after the Veteran's separation from service, January 12, 2005 is the earliest possible effective date for service connection for PTSD.  38 C.F.R. § 3.400(b)(2)(i).

To the extent that the Veteran contends that he did not receive the November 1971 and August 1995 administrative decisions, the Board finds that this is unavailing for two reasons.  First, it is the responsibility of the Veteran to provide a means of contact.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  Second, the record does not show, and the Veteran has not alleged, that he did not receive the subsequent June 2000 denial.  Indeed, the Veteran and his representative began a series of communications with the RO following that denial.  Where, as here, the Veteran requests an earlier effective date based on the contention that he was not notified of a prior disallowance of a claim, receipt of a subsequent denial of that claim extinguishes any pending status of the prior claim(s).  Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir.  2008).

Accordingly, the effective date of service connection for PTSD may be no earlier than January 12, 2005, the date of receipt of his claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an effective date of January 12, 2005, and no earlier, for service connection for PTSD is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


